ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court pursuant to Rule 1:20-11 recommending that GLENDON G. BELL of WOODBURY who was admitted to the bar of this State in 1978, be immediately temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that GLENDON G. BELL is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by GLENDON G. BELL, pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that GLENDON G. BELL show cause before this Court on Tuesday, October 12, 1999, at 2:00 p.m. in the Supreme Court courtroom, Hughes Justice Complex, Trenton, why the suspension and the restraints herein should not continue pending the conclusion of ethics proceedings against him or why respondent should not be placed on disability inactive status; and it is further
ORDERED that David E. Johnson, Jr., Esquire, or his desig-nee, present this matter to the Court; and it is further
ORDERED that GLENDON G. BELL be restrained and enjoined from practicing law during the period of his suspension *325and that he comply with Rule 1:20-20 dealing with suspended attorneys.